      Case 3:20-mj-00011-DMC Document 10 Filed 08/07/20 Page 1 of 1

                                                                             FILED
                        UNITED STATES DISTRICT COURT                    August 7, 2020
                       EASTERN DISTRICT OF CALIFORNIA                 CLERK, US DSITRICT COURT
                                                                        EASTERN DISTRICT OF
                                                                             CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 3:20-MJ-00011-DMC

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
ERIC MICHAEL SMITH,

                 Defendant.

TO:    UNITED STATES MARSHAL:

      This is to authorize and direct you to release ERIC MICHAEL SMITH , Case

No. 3:20-MJ-00011-DMC Charge 18:1855; 18:1856, from custody for the following

reasons: for the following reasons:

                       Release on Personal Recognizance

                 X     Bail Posted in the Sum of $

                          X   Unsecured Appearance Bond $        50,000 (co-signed)

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other): USM shall release Defendant on 8/10/20, at

                              9:00 a.m. to third party custody Larry Smith. With
                          X
                              pretrial supervision and conditions of release as stated

                              on the record in court.

      Issued at Sacramento, California on August 7, 2020 at 2:46 p.m.

Dated: August 7, 2020


                                      :

                                          Click here to enter text.
